United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5019                                                September Term, 2020
                                                                     1:19-cv-01788-UNA
                                                      Filed On: October 5, 2020
Benjamin Cunningham,

             Appellant

      v.

Administrative Office of the United States
Courts, et al.,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the amended brief filed by appellant. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

         ORDERED AND ADJUDGED that the district court’s order filed January 2, 2020,
be affirmed. The notice of appeal is timely only as to the order denying reconsideration.
See Fed. R. App. P. 4(a)(1)(B), (a)(4)(a). Appellant has not shown that the district court
abused its discretion in denying his motion for reconsideration of the order dismissing
the case as duplicative of an amended complaint filed by appellant in a separate
lawsuit. See Owens v. Republic of Sudan, 864 F.3d 751, 818 (D.C. Cir. 2017); see also
Zerilli v. Evening News Ass’n, 628 F.2d 217, 222 (D.C. Cir. 1980) (“[A] plaintiff has no
right to maintain two separate actions involving the same subject matter at the same
time in the same court and against the same defendant.”) (citation and internal
quotation marks omitted).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5019                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2